This is an appeal on questions of law from a judgment in the court below dismissing plaintiff-appellant's petition for divorce. The cause was considered by this court on its merits based upon a transcript of the docket and journal entries dated June 13, 1966; a supplemental transcript dated July 21, 1966; a bill of exceptions, assignments of error, and the briefs and arguments of counsel.
Assignment No. 1. This matter is res judicata as to this court, it having been determined by this court in Case No. 10006,State, ex rel. Everson, v. George, Judge, that the trial judge could not be required to enter of record the oral pronouncement of judgment in plaintiff's favor made on March 25, 1966, as set out in the bill of exceptions but would, on the other hand, be deemed to speak through the entry of dismissal of plaintiff's case approved and docketed on May 17, 1966.
Assignments No. 2 and No. 3, relative to an alleged condonation occurring during the trial of a previous divorce action between the parties, cannot be considered for the reason that this court does not have before it any bill of exceptions demonstrating appellant's allegations; nor any findings or objections thereto or determination thereof upon which appellant can rely to demonstrate the alleged errors on the record before this court.
The judgment below is affirmed, there being no error prejudicial to appellant apparent on the face of the record.
Judgment affirmed.
LONG, P. J., and HILDEBRANT, J., concur. *Page 110